Citation Nr: 1720380	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  07-29 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lung disorder, as due to exposure to asbestos.

4.  Entitlement to an initial rating higher than 20 percent for traumatic arthritis of the lumbar spine, prior to January 31, 2012, and to a rating higher than 40 percent, thereafter.

5.  Entitlement to an initial rating higher than 20 percent for radiculopathy of the right lower extremity.

6.  Entitlement to an initial rating higher than 20 percent for radiculopathy of the right lower extremity.

7.  Entitlement to a rating higher than 20 percent, prior to March 9, 2010, to a rating higher than 30 percent from March 9, 2010 to January 31, 2012, to a rating higher than 20 percent from January 31, 2012 to March 4, 2013, and to a compensable rating from March 4, 2013 for degenerative joint disease of the left knee with limited extension. 

8.  Entitlement to a rating higher than 20 percent for left knee limited flexion.

9.  Entitlement to a rating higher than 10 percent for left knee instability. 

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	George T. Sink, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from January 1962 to June 1965.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a February 2006 rating decision, service connection for pleural plaque disease and a rating higher than 20 percent for degenerative joint disease of the left knee were denied.

In March 2007, the RO granted service connection and assigned an initial 10 percent rating for arthritic changes of the lumbar spine.  

In September 2007, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.

In February 2008, the RO granted an increased initial rating of 20 percent for arthritis of the lumbar spine.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in May 2009, by a Veterans Law Judge no longer employed by the Board.  A transcript is associated with the claims file. 

In September 2009, the Board remanded this appeal for additional development.  

In September 2010, the RO increased the Veteran's left knee rating to 30 percent, effective March 2010.

In November 2011, the Board remanded this appeal for additional development.  

In May 2013, the RO decreased the Veteran's degenerative joint disease of the left knee to 20 percent, effective January 2012, and assigned a noncompensable rating from March 2013.  Service connection for flexion of the left knee was granted, with a rating of 20 percent, effective January 2012.  Service connection for left knee instability was granted with a rating of 10 percent, effective January 2012.  Additionally, the Veteran's lumbar spine was granted an increased rating of 40 percent, effective January 2012, and entitlement to a TDIU was denied.  The Veteran was also granted entitlement to separate 20 percent ratings for radiculopathy of the right and left lower extremities, effective January 31, 2012.

The Veteran requested an additional hearing before the Board.  The requested hearing was conducted in August 2016 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issues of entitlement to service connection for a lung disorder and entitlement to increased rating for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative and persuasive evidence of record shows that the Veteran's bilateral hearing loss is not etiologically related to in-service noise exposure.

2.  The most probative and persuasive evidence of record shows that the Veteran's tinnitus is not etiologically related to in-service noise exposure.

3.  Prior to January 31, 2012, the Veteran's lumbar spine disability was not manifested by a forward flexion of 30 degrees or less, and there was not favorable ankylosis of the entire thoracolumbar spine; the Veteran did not have incapacitating episodes having a total duration of at least 4 weeks during the prior 12 months.

4.  From January 31, 2012, the Veteran's lumbar spine disability is not manifested by ankylosis or incapacitating episodes due to intervertebral disc syndrome having a total duration of at least 6 weeks during the past twelve months.

5.  From January 31, 2012, the Veteran's arthritis of the lumbar spine is not productive of more than moderate radiculopathy of the bilateral legs.

6.  The Veteran is currently service connected for traumatic arthritis of the lumbar spine, rated 40 percent disabling, left knee limited flexion, rated 20 percent disabling, radiculopathy of the bilateral lower extremities, rated each as 20 percent disabling, arthritis of the bilateral hips, rated each as 10 percent disabling, left knee instability, rated as 10 percent disabling, and degenerative joint disease of the left knee, rated noncompensable; the Veteran's combined rating is 80 percent.

7.  The Veteran's service-connected disabilities, when evaluated in association with his education and occupational experience, have rendered him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not established. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Service connection for tinnitus is not established. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  Prior to January 31, 2012, the criteria for an initial rating higher than 20 percent for traumatic arthritis of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2016).

4.  From January 31, 2012, the criteria for a rating higher than 40 percent for traumatic arthritis of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2016).

5.  From January 31, 2012, the criteria for separate ratings higher than 20 percent, for radiculopathy of the bilateral lower extremities have not been met. 38 U.S.C. A. §§ 1155 (West 2014); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, 4.124a; Diagnostic Code 8520 (2016).

6.  The criteria for a TDIU are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014). 

The Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as entitlement to a higher initial rating, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue. Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Rather, the provisions of 38 U.S.C.A. § 7105 (d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved. 

For the Veteran's service connection claims, he received notice in August 2007.  For the Veteran's increased rating claim, he received a statement of the case in September 2007.  For the Veteran's claim for a TDIU, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA for this issue, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

The VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary. Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are post-service treatment records and VA examinations. There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder.  While the Board notes the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016), the Veteran is receiving the maximum rating based on limitation of motion and higher ratings require unfavorable ankylosis of the lumbar spine so another examination is unnecessary.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the Veteran has not raised any deficiency with the hearings. See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

In November 2011, the Board remanded these claims to obtain additional treatment records and afford the Veteran a VA examination for his lumbar spine disability.  Additional treatment records were obtained and the Veteran was afforded a VA examination for his spine in March 2013.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II.  Service Connection Claims 

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.

Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016). 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as organic diseases of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. In such instances, service connection may be established based on a continuity of symptomatology from the time of manifestation. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309 (a)). Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system for purposes of 38 C.F.R. § 3.309 (a).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria. Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz). Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). 

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Facts

The Veteran asserts he was exposed to acoustic trauma in service that caused his currently diagnosed bilateral hearing loss and tinnitus. 

Service treatment records show that when examined for induction into service in November 1961, the Veteran scored a 15/15 on the whispered voice test.  There were no complaints of hearing loss or tinnitus during service.

The Veteran's separation examination from April 1965 did not indicate any hearing loss, with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)

0 (5)
LEFT
0 (15)
0 (10)
0 (10)

0 (5)

Historically, the Board has noted that prior to November 1, 1967, service department audiometric test results were reported to standards set forth by the American Standards Association (ASA) and that since November 1, 1967, those standards had been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). Consequently, VA's practice was to convert the ASA units to ISO or ANSI units accordingly.  Recent historical research, however, has revealed that the conversion date of November 1, 1967, may not have been consistent among all military branches.  The Board has considered the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  
Post service, in August 1998, the Veteran underwent a VA general examination.  The Veteran reported multiple symptoms and complaints, but did not indicate that he had any symptoms of hearing loss or tinnitus.  He stated he had "no complaints" pertaining to the ears, nose or throat.

Similarly, a VA Problem List from 2009 did not indicate any diagnosis of bilateral hearing loss or tinnitus.  An October 2010 private treatment note stated that the Veteran's hearing was normal.

The Veteran was afforded a VA audiological examination in July 2012.  His noise exposure history was noted.  The Veteran reported that he was exposed to mortar gunner noise from guns during training as well as vehicle engine noises, while serving as a vehicle mechanic.  The Veteran also reported occupational noise exposure when he operated cranes and bulldozers with mild engine noise.  On the authorized VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
40
55
LEFT
25
20
30
60
70

Speech recognition scores were 96 percent, bilaterally.  The Veteran also complained of having tinnitus since approximately 1963.  Sensorineural hearing loss in both ears was diagnosed.  In the VA examiner's opinion, it was not at least as likely as not that the Veteran's hearing loss and tinnitus were due to noise exposure in military service. According to the VA examiner, although the Veteran's military occupational specialty (MOS) presumes considerable noise exposure, his separation audiogram demonstrated hearing within normal limits for both ears.  The examiner explained that according to the reference "Noise and Military Service-Implications for Hearing Loss and Tinnitus, Institute of Medicine National Academy of Sciences 2006" there is no reasonable basis for delayed-onset hearing loss, i.e., hearing normal at discharge and causally attributable to military noise exposure decades later.  The examiner also noted that the Veteran did not serve in combat.  The examiner concluded by stating that the Veteran's post-service occupational noise exposure has probably contributed to his current hearing loss and tinnitus.

Analysis

The Board notes that the examination results from the July 2012 VA examination demonstrate a current hearing disability, as defined in 38 C.F.R. § 3.385.  Additionally, the Veteran was also diagnosed with tinnitus.  As such, element (1) set forth under Shedden, current disability, has been satisfied. See Shedden, supra.

The Veteran claims his hearing loss and tinnitus are due to in-service acoustic trauma. The Veteran's personnel records indicate he was a light weapons infantryman. Therefore, the Veteran's account of in-service noise exposure appears credible and consistent with the circumstances of his service. Thus, the Board concedes the Veteran's exposure to noise during service. 

The pertinent inquiry is whether the in-service noise exposure caused the Veteran's current bilateral hearing loss and tinnitus. Unfortunately, the Board concludes it did not.

There was no indication of post-service hearing loss or tinnitus until many years after service.  For example, no hearing loss or tinnitus was noted during an August 1998 VA examination, 2009 VA treatment records, or private treatment records dated October 2010. The Board finds there is no persuasive credible evidence to support a presumption of service connection based on manifestation of hearing loss to a degree of 10 percent disabling within one year from discharge from service. 

There is also no persuasive credible lay evidence that hearing loss and tinnitus manifested to a compensable degree within one year following the Veteran's discharge from service. In this regard, while the Veteran has reported his tinnitus "probably" started when he was in the military, he also denied any ear problems during an August 1998 VA examination as well as during subsequent VA treatment records and private treatment records, thereby undermining the reliability of his assertions. Moreover, any relationship between the current hearing loss and tinnitus and symptoms experienced over the years must be established by medical evidence because hearing loss and tinnitus may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.

Furthermore, the July 2012 VA examiner opined that although noise exposure during service was conceded, the Veteran's current hearing loss and tinnitus were not caused by or a result of noise exposure while in the military.  To date, there is no medical opinion to the contrary.

The Board finds the opinion of the July 2012 VA examiner to be highly probative regarding the issues at hand. The VA examiner opined that the Veteran's current hearing loss and tinnitus are not etiologically related to in-service military noise exposure. The July 2012 VA examination report is based upon a thorough review of the claims file, a thorough examination of the Veteran, and an analysis of the Veteran's entire history. Moreover, the examiner provided a sufficient rationale based on sound medical principles for the opinions. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). For these reasons, the Board finds the July 2012 VA opinion dispositive of the nexus question presented in this case.  There are no medical opinions to the contrary, of record.

The Board acknowledges that the Veteran is competent to report observable symptoms, such as his own ability to hear and ringing in his ears. Charles v. Principi, 16 Vet. App. 370 (2002). Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific issue in this case, i.e., whether the Veteran's hearing difficulties and ringing in the ears are etiologically related to military noise exposure, is a question that generally falls outside the realm of common knowledge of a lay person. The facts are complex enough that the Veteran's intuition about the cause of his hearing loss and tinnitus is not sufficient to outweigh the opinion of the expert who carefully considered the specific facts of this case. Thus, the Board finds the opinion by the July 2012 VA examiner to be of greater probative value than the Veteran's lay contentions regarding the etiology of his hearing loss and tinnitus. 

In short, while the Veteran was exposed to in-service noise exposure, and currently has a diagnosis of bilateral hearing loss and tinnitus, no medical evidence shows that the current hearing loss or tinnitus is a result of acoustic trauma during his military service.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Here, the probative medical opinion evidence is against the claim. Accordingly, service connection bilateral hearing loss and tinnitus is not warranted.




III.  Entitlement to an Initial Rating Higher than 20 Percent for Traumatic Arthritis of the Lumbar Spine, Prior to January 31, 2012, and to a Rating Higher than 40 Percent, Thereafter

The Veteran seeks entitlement to an initial rating higher than 20 percent for traumatic arthritis of the lumbar spine, prior to January 31, 2012, and to a rating higher than 40 percent, thereafter.

Applicable Laws

Disability evaluations are determined by application of criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), is required. See Fenderson, 12 Vet. App. at 126.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10. Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 38 C.F.R. § 4.40. Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing. 

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion Diagnostic Codes. See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran. Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the Diagnostic Codes for limitation of motion. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records. These show complaints and treatment, but will not be referenced in detail. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Service connection for traumatic arthritis of the lumbar spine was established by a March 2007 rating decision, at which time a 10 percent rating was assigned, effective July 29, 2005.  The Veteran submitted his notice of disagreement to this rating decision.

In a February 2008 rating decision, the Veteran's disability rating was increased to 20 percent, effective July 29, 2005.  

In a May 2013 rating decision, the RO granted an increased evaluation of 40 percent for traumatic arthritis of the lumbar spine, effective January 31, 2012.  The RO also assigned separate 20 percent ratings for radiculopathy of the bilateral lower extremities, effective January 31, 2012.

The Veteran's lumbosacral spine disability is rated under 38 C.F.R. §4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine (2016). 

The Board notes that while the regulations pertaining to the disabilities of the spine have undergone recent amendments, these changes do not affect the present claim, as the Veteran's claim was filed subsequent to the most recent regulation change. Thus, the rating criteria currently in effect, the General Rating Formula for Diseases and Injuries of the Spine, are the only rating criteria for current consideration.

A rating of 20 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A rating of 40 percent is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

A rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a rating of 100 percent is warranted for unfavorable ankylosis of the entire spine. 

Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 40 percent when there is incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a rating of 60 percent is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Prior to January 31, 2012

From July 29, 2005 to January 31, 2012, the Veteran is assigned a 20 percent rating for his lumbar spine disability.  As noted previously, under the General Rating Formula for Diseases and Injuries of the Spine, a higher 40 percent rating is warranted only when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  

For this time period on appeal, the evidence does not indicate that the Veteran's forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  During a January 2007 VA examination, the Veteran's forward flexion was 90 degrees, with pain reported at the extreme.  Similarly, during a March 2010 VA examination, the Veteran's flexion was to 35 degrees.

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 40 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. The Veteran denied any incapacitating episodes requiring bed rest prescribed by a physician over the prior 12 months during the January 2007 VA examination, and no episodes were noted during the March 2010 VA examination. For this reason, a higher rating is not warranted based on intervertebral disc syndrome.

The Board finds that for the period prior to January 31, 2012, the objective findings of record do not reflect that the Veteran's symptoms more nearly approximate a rating higher than 20 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5242. The objective findings of record do not reflect evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5242. During this period, the least amount of flexion the Veteran had was noted to be 35 degrees at the March 2010 VA examination, and there was no evidence of any ankylosis of the lumbar spine. 

The current regulations also allow for separate neurological evaluations. See Note (1), General Rating Formula for Diseases and Injuries of the Spine.  Here, prior to January 31, 2012, the Veteran had not complained of, or been treated for, bowel or bladder impairment related to his lumbar spine disability during the period on appeal.  Additionally, during the January 2007 VA examination, the Veteran had normal sensory responses.  Similarly, during the March 2010 VA examination, the Veteran denied bowel or bladder impairment. 

Importantly, however, the Veteran reported numbness in his bilateral lower legs during the March 2010 VA examination.  On examination, the Veteran had stocking glove distribution numbness involving the entire left extremity.  The right leg did not have any sensory abnormalities.  The Board notes that the numbness of the left leg has been attributed to peripheral neuropathy due to diabetes.  See March 2013 VA examination.  As such, the Board finds that a separate rating for this neurological symptom is not warranted for this time period.

In reaching these conclusions, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability. See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown. In considering additional limitation of function, the Board acknowledges the Veteran's complaints of pain and stiffness. These complaints are well documented in the Veteran's written statements and treatment records. However, the Board has considered the Veteran's functional limitations based on pain and finds that the current rating appropriately compensates the Veteran for his symptoms.

The Veteran has asserted that his symptoms are more severe than what is represented by a 20 percent rating. The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms. Layno v. Brown, 6 Vet. App. 465 (1994). Furthermore, the Board recognizes the Veteran's sincere belief that he is entitled to a higher rating.  

However, the Board finds that the totality of the evidence indicates the current 20 percent rating, prior to January 31, 2012, appropriately compensates the Veteran's symptoms. The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his disability. The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation prior to January 31, 2012.  

From January 31, 2012

The Veteran is currently assigned a 40 percent rating for his lumbar spine disability, effective January 31, 2012.  Under the General Rating Formula for Diseases and Injuries of the Spine, a higher 50 percent rating is warranted only when there is unfavorable ankylosis of the thoracolumbar spine, or a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a. 

Generally, ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint. Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).

Note (5) of the General Rating Formula states that, for VA compensation purposes, unfavorable ankylosis is a condition in which the thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in a neutral position (zero degrees) always represents favorable ankylosis.

In this case, there have been no findings of ankylosis.  In the January 2012 VA examination, although limited, the Veteran's lumbar spine had a range of motion, and no ankylosis was noted.  Similarly, the Veteran was afforded a VA examination in March 2013, during which he had a range of motion, although limited.  

Collectively, these findings demonstrate that the Veteran's lumbar spine is not fixed, and there is no diagnosis of ankylosis of the thoracolumbar spine or the entire spine, from January 31, 2012. Therefore, a rating higher than 40 percent rating under the General Rating Formula is not warranted.

The General Rating Formula also provides that neurologic abnormalities associated with a spine condition are to be rated separately. Here, the Veteran is already assigned separate ratings for the bilateral lower extremities, which will be discussed in the section below.  There are no other complaints or findings of additional neurologic abnormalities associated with the Veteran's service-connected lumbar spine disability. The Veteran has not complained of, or been treated for, bowel or bladder impairment during the period on appeal. Of note, he denied such symptoms in January 2012 and March 2013. Therefore, additional separate ratings for associated neurologic abnormalities, other than those already assigned, are not warranted.

Finally, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows for a higher 60 percent rating if the Veteran's lumbar spine condition results in incapacitating episodes having a total duration of 6 weeks during a 12-month period. 38 C.F.R. § 4.71a. Note (1) of this Formula defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

However, the evidence does not reflect that the Veteran was prescribed bed rest for his lumbar spine condition, from January 31, 2012.  During the January 2012 and March 2013 VA examinations, the examiner noted that the Veteran was not diagnosed with intervertebral disc syndrome.

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the spine and nerves are the most appropriate.

In reaching these conclusions, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability. See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown. In considering additional limitation of function, the Board acknowledges the Veteran's complaints of pain and stiffness. These complaints are well documented in the Veteran's written statements and treatment records. However, the Board has considered the Veteran's functional limitations based on pain and finds that the current rating appropriately compensates the Veteran for his symptoms.  Indeed, where as here, the Veteran is already receiving the maximum disability rating for limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 are not applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Veteran has asserted that his symptoms are more severe than what is represented by a 40 percent rating. The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms. Layno v. Brown, 6 Vet. App. 465 (1994). Furthermore, the Board recognizes the Veteran's sincere belief that he is entitled to a higher rating.  

However, the Board finds that the totality of the evidence indicates the current 40 percent rating, from January 31, 2012, appropriately compensates the Veteran's symptoms. The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his disability. The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation from January 31, 2012.

For all these reasons, a rating higher than 40 percent for the Veteran's lumbar spine disability, from January 31, 2012, is not warranted.  As the preponderance of the evidence reflects the symptoms of the Veteran's lumbar spine disability do not more nearly approximate the criteria for a rating higher than 40 percent, from January 31, 2012, the benefit of the doubt doctrine is not for application and the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

IV.  Entitlement to Separate Ratings Higher than 20 Percent for Radiculopathy of the Bilateral Lower Extremities

In a May 2013 rating decision, the Veteran was granted entitlement to separate 20 percent ratings for radiculopathy of the bilateral lower extremities, effective January 31, 2012.

The Veteran is rated as 20 percent disabled under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for each leg.  A rating of 20 percent is warranted for moderate incomplete paralysis of the sciatic nerve.  A rating of 40 percent is warranted for moderately severe incomplete paralysis of the sciatic nerve, and a rating of 60 percent is warranted for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A maximum 80 percent rating may be assigned when there is complete paralysis, i.e., in instances where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

The Veteran was afforded a VA examination in January 2012.  The examiner found diminished sensation and some muscle weakness in the lower extremities attributed to radiculopathy caused by sciatic nerve impairment.  The examiner indicated that the impairment was moderate.  

In March 2013, the Veteran was afforded a VA examination, at which time the examiner reported the absence of radiculopathy and indicated that the Veteran had normal neurological findings of the lower extremities.  The examiner indicated that the Veteran had peripheral neuropathy due to diabetes.

As noted in the May 2013 rating decision, the RO resolved all doubt in favor of the Veteran and awarded the Veteran service connection for his radiculopathy as due to his lumbar spine disability.

The Veteran has asserted that his symptoms are more severe than what is represented by a 20 percent rating for each leg. The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms. Layno v. Brown, 6 Vet. App. 465 (1994). Furthermore, the Board recognizes the Veteran's sincere belief that he is entitled to a higher rating.  

As stated previously, a rating of 40 percent is warranted when there is moderately severe incomplete paralysis of the sciatic nerve.

Here, the Board finds that a rating higher than 20 percent is not warranted because at no time during the course of this appeal has evidence indicated that the Veteran suffers from moderately severe incomplete paralysis of the sciatic nerve. He did not have muscle atrophy at any examinations or any additional symptoms indicative of moderately severe incomplete paralysis.  During the January 2012 VA examination, the examiner specifically noted that the Veteran's radiculopathy was moderate.  

Accordingly, the Veteran's radiculopathy of the lower extremities, in the judgment of the Board, warrants no higher than the currently assigned 20 percent rating, for each extremity, since January 31, 2012.
V.  Entitlement to a TDIU

The Veteran seeks entitlement to a TDIU.  He asserts his service-connected disabilities render him unemployable.

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 4.16. 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. § 3.341 (a); see 38 C.F.R. § 4.19 (stating that age may not be a factor in evaluating service-connected disability or unemployability). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran is service connected for traumatic arthritis of the lumbar spine, rated 40 percent disabling, left knee limited flexion, rated 20 percent disabling, radiculopathy of the bilateral lower extremities, rated each as 20 percent disabling, arthritis of the bilateral hips, rated each as 10 percent disabling, left knee instability, rated as 10 percent disabling, degenerative joint disease of the left knee, rated noncompensably.  The Veteran's combined rating is 80 percent. 

As such, the Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16 (a) for consideration of entitlement to a total rating based on individual unemployability. Therefore, the Veteran is eligible for an individual unemployability rating if he is unable to secure or follow a substantially gainful occupation as a result of his disabilities.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the United States Court of Appeals of Veterans Claims (Court) held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. In Hodges v. Brown, 5 Vet. App. 375 (1993), the Court found that although a Veteran could undertake employment despite his service-connected disabilities, he was unemployable because he was unable to secure employment due to his disabilities.

The Veteran submitted a claim for a TDIU in February 2013, at which time he indicated that he had been unemployed since 1997 due to his service-connected disabilities. The Veteran's occupational history indicates that the Veteran worked primarily as a crane operator from 1978 to 1997. While the TDIU application is unclear, additional evidence indicates the Veteran left high school before graduation.  See January 2017 Vocational Assessment.

In January 2017, a certified vocational evaluator submitted a statement. The Veteran's service-connected disabilities were noted and the vocational evaluator indicated that the Veteran's claims file was reviewed and the Veteran was interviewed over the telephone. The evaluator listed the Veteran's occupational history as a heavy equipment operator. The vocational evaluator opined that due to the Veteran's disabilities, the Veteran is not able to perform any substantially gainful occupation on a consistent, reliable basis, even unskilled sedentary occupations.  The vocational evaluator stated that this opinion was based on the Veteran's consistently reported severe functional limitations resulting from his chronic pain of the left knee, low back, and hips, with frequent monthly flare-ups that limit his ability to sit, stand, or walk.  The evaluator explained that given the chronicity and permanency of the Veteran's service-connected chronic left knee pain and altered gait since military discharge, which has progressively worsened into the low back, bilateral hips and legs, it is the evaluator's opinion that the Veteran has been unable to perform any significant gainful occupation within the general labor market since 1997, when he was forced to leave his occupation as a heavy equipment operator.

The Board acknowledges the March 2013 VA examiner that opined the Veteran is unable to perform physical employment due to the inability to do spine motions, but indicated the Veteran is able to perform sedentary employment.  However, the Board finds the comprehensive January 2017 vocational assessment equally as persuasive. Accordingly, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment. Thus, entitlement to a TDIU is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Prior to January 31, 2012, entitlement to an initial rating higher than 20 percent for traumatic arthritis of the lumbar spine is denied.

From January 31, 2012, entitlement to a rating higher than 40 percent for traumatic arthritis of the lumbar spine is denied.

From January 31, 2012, entitlement to separate ratings higher than 20 percent for radiculopathy of the bilateral lower extremities is denied.

Entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

The Veteran seeks entitlement to service connection for a lung disorder and entitlement to increased ratings for his left knee disability.  

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Lung Disorder

The Veteran asserts his lung disorder is due to exposure to asbestos during service.  

The Board finds that an addendum medical opinion is necessary.  At the prior VA examination in March 2010, although the Veteran had pleural plaques, there was no evidence of fibrosis in the lungs, which the examiner noted was a requirement for a diagnosis of asbestosis.  The examiner stated there was no indication of asbestos-related pulmonary disease beyond the pleural plaques, which were of no clinical significance.

Subsequent to the March 2010 examination, VA treatment records indicate the Veteran has a current diagnosis of asbestosis, noted in May 2011.  See May 2015 Computerized Problem List.  The Veteran also has a diagnosis of restrictive lung disease.  As such, on remand, a medical opinion must be obtained regarding whether the Veteran's diagnosed asbestosis and restrictive lung disease are due to exposure to asbestos during service.

Left Knee

The Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court). In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result. Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands. The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer. 

The Veteran's March 2013 VA examination for the left knee does not comply with Correia. Accordingly, the Veteran must be afforded a new VA examination to correct all the deficiencies noted above.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion for the Veteran's claimed lung disorder.  If deemed necessary by the examiner, the Veteran should be afforded a VA examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability), less likely as not (i.e., less than 50 percent), or more likely than not (i.e., greater than 50 percent probability):

a) that the Veteran's asbestosis (diagnosed in May 2011) is causally or etiologically due to service, to include exposure to asbestos; and,

b) that the Veteran's restrictive lung disease is causally or etiologically due to service, to include exposure to asbestos.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed.

3.  Afford the Veteran a VA examination to determine the current severity of his left knee disability.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion of the left knee and the degree at which pain begins. 

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain in BOTH knees on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

4.  After completion of the above, the RO/AMC must readjudicate the claims. 

If the issues remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

5.  Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


